DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims shall be amended as follows: 
1. (Currently Amended) A system, comprising: 
a memory; and 
at least one hardware processor coupled to the memory and comprising a virtual rendering system comprising a set of tracking subsystems, the virtual rendering system causing the system to perform operations comprising: 
detecting a triggering event for rendering a virtual modification to a real-world surface at a specific geographic location, the detecting of the triggering event comprising: 
detecting, based on a weather data, a weather condition; and detecting, based on geolocation data from a computing device, the computing device being within a predefined distance of the specific geographic location; 
in response to detecting the triggering event, identifying the real-world surface in a three-dimensional (3D) space captured within a camera feed produced by a camera of the computing device and selecting a visual effect to apply to
applying the visual effect to the real-world surface in the 3D space captured within the camera feed, the applying of the visual effect to 
tracking, via a first tracking subsystem from the set of tracking subsystems, the visual effect at the real-world surface using tracking indicia; and 
in response to detecting an interruption of the tracking indicia, switching from tracking the visual effect via the first tracking subsystem to tracking the visual effect via a second tracking subsystem from among the set of tracking subsystems.  

3. (Currently Amended) The system of claim 2, wherein the camera feed comprises multiple images; and; wherein the applying of the visual effect further comprises: 
classifying pixels of the multiple images that are inside the boundaries of 
classifying pixels of the multiple images that are outside the boundaries of the real-world surface according to a second class.  
4. (Currently Amended) The system of claim 3, wherein the multiple images present multiple views of 
7. (Currently Amended) The system of claim 2, wherein the camera feed comprises multiple images; and 
wherein the applying of the visual effect comprises applying an image segmentation neural network to the multiple images, the applying of the image segmentation neural network to the multiple images yielding multiple segmented images, each of the multiple segmented images having multiple image segments, the multiple image segments comprising: 
a first image segment corresponding to
a second image segment corresponding to a remainder of the 3D space captured within the camera feed.  
8. (Currently Amended) The system of claim 1, wherein the detecting of 
10. (Currently Amended) The system of claim 9, wherein applying the visual effect to 

14. (Currently Amended) A method comprising: 
detecting a triggering event for rendering a virtual modification to a real-world surface at a specific geographic location, the detecting of the triggering event comprising: 
detecting, based on a weather data, a weather condition; and 
detecting, based on geolocation data from a computing device, the computing device being within a predefined distance of the specific geographic location; 
in response to detecting the triggering event, identifying the real-world surface in a three-dimensional (3D) space captured within a camera feed produced by a camera of a computing device and selecting a visual effect to apply to the real-world surface based an association of the visual effect with the specific geographic location and the weather condition
applying the visual effect to the real-world surface in the 3D space captured within the camera feed, the applying of the visual effect to the real-world surface causing a modified surface to be rendered in presenting the camera feed on a display of the computing device, the applying the visual effect to the real-world surface comprising: 
tracking, via a first tracking subsystem from a set of tracking subsystems, the visual effect at the real-world surface using tracking indicia; and 
in response to detecting an interruption of the tracking indicia, switching from tracking the visual effect via the first tracking subsystem to tracking the visual effect via a second tracking subsystem from among the set of tracking subsystems.  

20. (Currently Amended) A non-transitory machine-readable storage medium including a virtual rendering system that includes instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: 
detecting a triggering event for rendering a virtual modification to a real-world surface at a specific geographic location, the detecting of the triggering event comprising: 
detecting, based on a weather data, a weather condition; and detecting, based on geolocation data from a computing device, the computing device being within a predefined distance of the specific geographic location; 
in response to detecting the triggering event, identifying the real-world surface in a 3D space captured within a camera feed produced by a camera of a computing device and selecting a visual effect to apply to 
applying the visual effect to the real-world surface in the 3D space captured within the camera feed, the applying of the visual effect to the  real-world surface causing a modified surface to be rendered in presenting the camera feed on a display of the computing device, the applying the visual effect to the real-world surface comprising: 
tracking, via a first tracking subsystem from a set of tracking subsystems, the visual effect at the real-world surface using tracking indicia; and 
in response to detecting an interruption of the tracking indicia, switching from tracking the visual effect via the first tracking subsystem to tracking the visual effect via a second tracking subsystem from among the set of tracking subsystems.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC N DOAN/Examiner, Art Unit 2619